WIGGINTON, Judge.
In this workers' compensation appeal the judge of compensation claims found claimant’s accident to be compensable under the “special errand” exception to the going and coming rule. We affirm. See Spartan Food Systems & Subsidiaries v. Hopkins, 525 So.2d 987 (Fla. 1st DCA 1988); and Gulliford v. Nikko Gold Coast Cruises, 423 So.2d 588 (Fla. 1st DCA 1982). Moreover, based on the facts of this case as found by the judge, we affirm the judge’s conclusion that the employer/carrier were estopped from asserting the statute of limitations defense. See McCort v. Southland Corporation, 543 So.2d 232 (Fla. 1st DCA 1989) (opinion clarified); Wood v. McTyre Trucking Co., Inc., 526 So.2d 739 (Fla. 1st DCA 1988).
However, appellants maintain and claimant agrees that the judge erred in awarding temporary total disability benefits retroactively during the period beginning January 1986 through mid-April 1986 when claimant was receiving her full wages. Accordingly, the cause is reversed and remanded on this point for further consideration of an appropriate offset of such benefits.
AFFIRMED, in part, REVERSED, in part, and REMANDED for further proceedings.
ERVIN and WENTWORTH, JJ., concur.